DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated December 27, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “a pressure sensitive adhesive layer including a flexible substrate, a mesh, and an adhesive located along the flexible substrate” in claim 50 is unclear, which renders the claim vague and indefinite.  It is unclear from the above phrase if the flexible substrate is a mesh material or if the adhesive layer includes three separate components, 1) the flexible substrate 2) a mesh and 3) the adhesive. Clarification is requested.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9 – 11, 13 – 15, 17, 18, 20, 22 – 25, 29, 30, 46, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (USPGPub 2004/0180177 A1) in view of Coates et al. (USPN 8,534,419) and Grube et al. (USPGPub 2013/0327590 A1).

Ray et al. disclose a flooring assembly (Figures; Paragraph 0013, lines 11 – 14) comprising: a) at least one vertically lapped fibrous material layer having a first surface and an opposing second surface (Figure 2, #14; Paragraph 0012, line 9, the surface not attached to another layer); c) at least one moisture impermeable membrane layer located adjacent the second surface of the at least one vertically lapped fibrous material layer (Paragraph 0020, lines 7 – 24; Figures 2 and 3, #16); and d) a second adhesive layer located in direct planar contact with a second surface of the at least one moisture impermeable membrane layer (Paragraph 0020, lines 7 – 24, wherein the film layer may be coated with a pressure sensitive adhesive); wherein the flooring assembly provides acoustic damping (Abstract; Paragraph 0013, lines 11 – 14); wherein the at least one moisture impermeable membrane layer (Paragraph 0020, lines 7 – 24; Figures 2 and 3, #16) prevents moisture from traveling from an area adjacent the second adhesive layer (Paragraph 0020, lines 7 – 24, wherein the film layer may be coated with a pressure sensitive adhesive) to the at least one vertically lapped fibrous material layer (Figure 2, #14; Paragraph 0012, line 9, the surface not attached to another layer); wherein the flooring assembly is for use with flooring of a building (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Ray et al. clearly states that the acoustic sheet is used a floor construction. Paragraph 0020, lines 10 – 12, wherein the layer is both impermeable and adhesive. Abstract; Paragraph 0013, lines 11 – 14) as in claim 1. For claim 9, the at least one moisture impermeable membrane layer is located in direct planar contact with the second surface of the at least one vertically lapped fibrous material layer (Paragraph 0020, lines 10 – 12, wherein the layer is both impermeable and adhesive; Paragraph 0021). In claim 10, the assembly comprises a. exactly one vertically lapped fibrous material layer (Figure 2, #14; Paragraph 0012, line 9); b. exactly one moisture impermeable membrane layer located in direct planar contact with the second surface of the vertically lapped fibrous material layer (Paragraph 0020, lines 10 – 12, wherein the layer is both impermeable and adhesive); and d. a second adhesive layer located in direct planar contact with the second surface of the moisture impermeable membrane layer (Paragraph 0020, lines 10 – 12, wherein the layer is both impermeable and adhesive); wherein the flooring assembly provides acoustic damping (Abstract; Paragraph 0013, lines 11 – 14); wherein the at least one moisture impermeable membrane layer (Paragraph 0020, lines 7 – 24; Figures 2 and 3, #16) prevents moisture from traveling from an area adjacent the second adhesive layer (Paragraph 0020, lines 7 – 24, wherein the film layer may be coated with a pressure sensitive adhesive) to the at least one vertically lapped fibrous material layer (Figure 2, #14; Paragraph 0012, line 9, the surface not attached to another layer); wherein the flooring assembly is for use with flooring of a building (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Ray et al. clearly states that the acoustic sheet is used a floor construction. Paragraph 0020, lines 10 – 12, wherein the layer is both impermeable and adhesive. Abstract; Paragraph 0013, lines 11 – 14). With regard to claim 13, the density of at least one of the vertically lapped fibrous material layer is about 100 g/m2 greater and about 800 g/ m2or less (Paragraphs 0012, lines 1 – 13; 0014, lines 1 – 5; 0015, lines 1 – 5; and 0023, lines 6 – 10). As in claim 14, the at least one of the vertically lapped fibrous material layer comprises a polyethylene terephthalate material (Paragraph 0024, lines 23 – 30). With respect to claim 17, the assembly is substantially free of any liquid adhesive (Paragraph 0020, lines 8 – 12, wherein the layer is adhesive or coated with an adhesive and is silent with regard to a liquid). Regarding claim 20, the second adhesive layer adheres to any adjacent layer without use of any solvent (Paragraph 0020, lines 8 – 12, wherein the layer is adhesive or coated with an adhesive and is silent with regard to the presence of a solvent).  For claim 22, the at least one of the vertically lapped fibrous material layer is a thermally bonded material (Paragraph 0019, wherein the material is thermoformable).  In claim 23, the assembly is substantially free of any foam material (Paragraphs 0012 – 0025, wherein none of the materials mentioned in the construction contain foam). With regard to claim 24, the at least one moisture impermeable membrane layer comprises a polymeric material (Paragraph 0020, lines 8 – 12, wherein the material is polymeric). As in claim 25, the at least one moisture impermeable membrane layer has a thickness of about 50 µm or greater and about 1000 µm or less (Paragraph 0020, lines 14 – 16). With respect to claim 46, the at least one of the moisture impermeable membrane layer comprises a polyolefin (Paragraph 0020, lines 18 – 21). Regarding claim 49, there is a first adhesive layer, the second adhesive layer, or both, is a pressure sensitive adhesive comprising a flexible substrate and an adhesive along the flexible substrate (Paragraph 0020, lines 5 – 10, wherein the polymer film is a flexible substrate coated with a pressure sensitive adhesive).  However, Ray et al. fail to disclose a first adhesive layer located in direct planar contact with the first surface of the at least one vertically lapped fibrous material layer, a composite flooring layer located adjacent an outermost side of the first adhesive layer, and a first adhesive layer is located in direct planar contact with the first surface of the at least one vertically lapped fibrous material layer, and the first adhesive layer, the second adhesive layer, or both, comprises a UV cured adhesive, the flooring assembly is located between a subfloor and a flooring layer; wherein the flooring layer is a composite flooring layer located adjacent an outermost side of the first adhesive layer; and wherein the subfloor is located adjacent an outermost side of the second adhesive layer, the moisture impermeable membrane layer comprises a low density polyethylene material, the flooring assembly is applied in between a concrete slab and a floor, and the floor is a wood floor, the thickness of at least one of the vertically lapped fibrous material layers is about 0.5 mm or greater and about 10mm or less, and the flooring assembly is manufactured as a roll that is unrolled during use.  

Coates et al. teach an assembly (Figures; Abstract) having a first adhesive layer is located in direct planar contact with the fibrous material layer (Figure 1, #2) and a second adhesive (Figure 1, #4 as an outer layer), wherein a material is located adjacent an outermost side of the first adhesive layer (Figure 1, #1), and a UV cured adhesive (Column 4, lines 42 – 54) for the purpose of adhering layers together while allowing a lightweight assembly to be formed (Column 4, lines 19 – 27).

Grube et al. teach a flooring assembly (Figures; Paragraph 0017, line 8) having the moisture impermeable membrane layer comprises a low density polyethylene material (Paragraph 0027, lines 25 - 28), the at least one moisture impermeable membrane layer comprises a polymeric material (Paragraph 0027, lines 25 - 28), the at least one moisture impermeable membrane layer has a thickness of about 50µm or greater and about 1000µm or less (Paragraphs 0033, lines 6 – 7; 0034, lines 5 – 6; 0035), the flooring assembly is applied in between a concrete slab and a floor or a subfloor and a flooring layer, (Paragraph 0022, lines 3 - 6), the subfloor is located adjacent an outermost side of the second adhesive layer (Paragraph 0031, wherein the material may be adhesive), and the moisture impermeable membrane layer comprise a polyamide, a polyolefin, a polycarbonate, a polyester, an epoxy based material, a thermoplastic polyurethane, or any combination thereof (Paragraph 0027), and the flooring assembly is manufactured as a roll that is unrolled during use (Paragraphs 0025 and 0037) for the purpose of controlling noise in an environment (Paragraph 0001).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a moisture impermeable membrane layer of a specific material, first adhesive on a fibrous layer and a UV cured adhesive in the Ray et al. in order to adhere layers together while allowing a lightweight assembly to be formed as taught by Coates et al. and to control noise in an environment as taught by Grube et al.
With regard to the limitations of “the floor is a wood floor” and “the flooring layer is a composite flooring layer located adjacent an outermost side of the first adhesive layer”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The materials of Ray et al. and Grube et al. may be used in combination with a variety of surfaces as shown by the disclosures.

With regard to the limitation of “the thickness of at least one of the vertically lapped fibrous material layers is about 0.5 mm or greater and about 10mm or less”, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of about 0.5 mm or greater and about 10mm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05

Response to Arguments
Applicant's arguments filed August 17, 2021 have been fully considered but they are not persuasive.

In response to Applicant’s argument that “there has been no explanation as to how or why one skilled in the art would seek to modify Ray to arrive at the claimed limitations”, the Examiner respectfully disagree. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ray et al., Coates et al., and Grube et al. are all directed towards assemblies that use similar materials to absorb sound.  Since they are all directed towards the same purpose and using similar materials, it would have been obvious to one of ordinary skill in the art to combine the references and modify the construction of Ray et al.

In response to Applicant’s argument that “the Office Action has not established the claimed flooring assembly that is for use with flooring of a building. One skilled in the art would recognize that there are different needs and constructions depending on use. Not all flooring is the same or has the same requirements or is under the same conditions. All flooring material would not be suitable for or capable of withstanding all conditions. Building flooring experiences different loads than those of a motor vehicle floor. Building flooring experiences the full weight of a user--sitting, standing or walking--as well as furniture placed thereon. Vehicle flooring does not have the same loads or the same needs.”, the Examiner respectfully disagrees. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Ray et al. clearly states that the acoustic sheet is used a floor construction. Abstract; Paragraph 0013, lines 11 – 14.  Grube et al. clearly states that the construction may be used in a variety of locations including flooring, walls and other structures (Paragraph 0040, lines 11 – 13). Therefore, since they are all directed towards the same purpose and using similar materials, it would have been obvious to one of ordinary skill in the art to that the material may be used in combination with flooring. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Building flooring experiences different loads than those of a motor vehicle floor. Building flooring experiences the full weight of a user--sitting, standing or walking--as well as furniture placed thereon.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Applicant’s argument that “the Office Action has not shown how or why one skilled in the art would start with Ray (even if modifying with Grube) when seeking to position the claimed flooring assembly between a concrete slab and a floor, such as a wood floor, when Ray only refers to motor vehicles”, the Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Grube et al. clearly states that the construction may be used in a variety of locations including flooring, walls and other structures (Paragraph 0040, lines 11 – 13). Therefore, since they are all directed towards the same purpose and using similar materials, it would have been obvious to one of ordinary skill in the art to that the material may be used in combination with flooring.

In response to Applicant’s argument that Claims 9 and 10 contain positional relationships not disclosed by the rejection, and since the positional relationships have not been established, the rejection cannot stand, the Examiner respectfully disagrees. As stated throughout the rejection, Ray et al. disclose at least one vertically lapped fibrous material layer having a first surface and an opposing second surface (Figure 2, #14; Paragraph 0012, line 9, the surface not attached to another layer), at least one moisture impermeable membrane layer located adjacent the second surface of the at least one vertically lapped fibrous material layer (Paragraph 0020, lines 7 – 24; Figures 2 and 3, #16).  If the second surface is attached to the moisture impermeable membrane, it is clear that the first surface of Ray et al is the surface that is not attached to another layer.  This is shown throughout the rejection.

In response to Applicant’s argument that that prior art fails to disclose thickness, Coates et al. clearly states that the web may be formed at the desired thickness (Column 2, lines 64 – 66; Column 3, lines 10 – 16), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of about 0.5 mm or greater and about 10mm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05

In response to Applicant’s argument that “With respect to claim 14, the Office Action refers to paragraph [0024] of Ray. However, this paragraph is referring to the fibers of the barrier layer, identified as reference numeral 12, whereas the Office Action alleges it is the material of reference numeral 14 that is the alleged vertically lapped material. Therefore, there is no showing that the vertically lapped fibrous material comprises PET.”, the Examiner respectfully disagrees.  Paragraph 0023 is referring to the fibers of the of the barrier layer, which may or may not include vertically lapped fiber (Paragraph 0018).  Therefore, if the barrier layer may be vertically lapped fiber and contain PET.  Layer 14, which is also vertically lapped fiber would also be PET.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
January 19, 2022